Citation Nr: 0122069	
Decision Date: 09/05/01    Archive Date: 09/11/01

DOCKET NO.  01-05 874	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Phoenix, 
Arizona


THE ISSUE

Entitlement to Department of Veterans Affairs (VA) disability 
compensation benefits for accrued purposes.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

W. H. Donnelly, Associate Counsel



INTRODUCTION

The veteran had active military service from August 1944 to 
September 1945.  He died on March [redacted], 1996.  The 
appellant is the veteran's widow.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 1999 decision by the Phoenix, 
Arizona, Regional Office (RO).  A notice of disagreement was 
received in November 1999, a statement of the case was issued 
in May 2001, and a substantive appeal was received in June 
2001.


FINDING OF FACT

At the time of his death in March 1996, the veteran did not 
have any claim pending for VA disability compensation 
benefits nor were any compensation benefits due or payable 
based on an existing rating decision. 


CONCLUSION OF LAW

The criteria for entitlement to VA disability compensation 
for accrued benefit purposes have not been met.  38 U.S.C.A. 
§ 5121 (West 1991 & Supp. 2001); 38 C.F.R. § 3.1000 (2000).


REASONS AND BASES FOR FINDING AND CONCLUSION

The present appeal involves a claim by the appellant for VA 
disability compensation benefits for accrued purposes.  The 
law and regulation governing claims for accrued benefits 
states that, upon the death of a veteran, his lawful 
surviving spouse may be paid periodic monetary benefits to 
which he was entitled at the time of his death, and which 
were due and unpaid for a period not to exceed two years, 
based on existing rating decisions or other evidence that was 
on file when he died.  38 U.S.C.A. § 5121; 38 C.F.R. § 
3.1000.

However, in order for a surviving spouse to be entitled to 
accrued benefits the veteran must have had a benefits claim 
pending at the time of death or else be entitled to such 
benefits under an existing rating or decision.  See Jones v. 
West, 136 F.3d 1296 (Fed. Cir. 1998). In the present case 
there is no evidence in the claims file showing that the 
veteran had any benefits claim pending at the time of his 
death.  Moreover, the appellant has indicated that she was 
aware of any pending claim by the veteran. 

At the time of his death, the veteran's only service-
connected disability was psychoneurosis, anxiety.  However, 
this disability was rated as noncompensable.  The record 
shows that the noncompensable rating was assigned by rating 
decision in September 1949.  That rating decision reduced the 
rating from 10 percent to noncompensable based on a VA 
examination conducted in August 1949.  The veteran was 
notified to the September 1949 rating decision by letter 
dated September 2, 1949.  In that letter, the veteran was 
also advised of the one year period to appeal from that 
decision.  However, there is nothing of record showing that 
an appeal was ever initiated.  Accordingly, the September 
1949 rating decision became final.  38 U.S.C.A. § 7105(c).  
While the appellant has put forth some contentions to the 
effect that a notice letter was never sent or never received 
by the veteran, the claims file includes a copy of the notice 
letter and there is nothing which in any manner suggests that 
the letter was not sent to the veteran's correct address.  

The appellant has indicated in various communications that 
the veteran felt he had been treated disrespectfully at the 
VA examination and had vowed never to return to VA.  The 
claims file does not include any subsequent VA medical 
records.  The appellant's representative has argued that a 
remand is necessary to search for VA medical records which 
might be viewed as an informal claim for an increased rating 
under 38 C.F.R. § 3.157.  However, although the 
representative has reported requesting information from the 
appellant regarding any such VA medical treatment, she has 
not identified with specificity any VA treatment for the 
veteran's service-connected psychiatric disability subsequent 
to the 1949 examination.  In a May 2001 VA Form 9, the 
appellant reported that she did know that the veteran did 
visit VA hospitals, but she had no knowledge of when or 
where.  

The Board acknowledges that on November 9, 2000, the 
President signed into law the Veterans Claims Assistance Act 
of 2000 (VCAA).  Veterans Claims Assistance Act of 2000, Pub. 
L. No. 106-475, 114 Stat. 2096 (2000), now codified at 
38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West Supp. 2001).  
This newly enacted legislation provides, among other things, 
for notice and assistance to claimants under certain 
circumstances.  VA has issued final rules to amend 
adjudication regulations to implement the provisions of VCAA.  
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).  
The intended effect of the new regulations is to establish 
clear guidelines consistent with the intent of Congress 
regarding the timing and the scope of assistance VA will 
provide to a claimant who files a substantially complete 
application for VA benefits, or who attempts to reopen a 
previously denied claim.  Where laws or regulations change 
after a claim has been filed or reopened and before the 
administrative or judicial process has been concluded, the 
version most favorable to the appellant will apply unless 
Congress provided otherwise or has permitted the Secretary of 
Veterans Affairs to do otherwise and the Secretary has done 
so.  See Karnas v. Derwinski, 1 Vet. App. 308 (1991).  

After reviewing the claims folder, the Board finds that there 
has been substantial compliance with the assistance 
provisions set forth in the new law and regulation.  Despite 
the representative's request for a search for VA medical 
records, it is clear from the appellant's communications that 
she is unable to in any manner identify which VA medical 
facilities or facilities rendered treatment, the general time 
frame of any such treatment, or even the purpose of any such 
treatment.  While in a claim for disability benefits VA will 
undertake to obtain VA medical records, the claimant must 
provide enough information to identify and locate the 
existing records.  38 C.F.R. § 3.159(c)(3) (effective 
November 8, 2000) (66 Fed. Reg. 45630-45631 (August 29, 
2001)).  There has been no such identification of additional 
evidence in this case.  Under these circumstances, no further 
action is necessary to assist the claimant with the claim. 

Furthermore, the claimant has been notified of the applicable 
laws and regulations which set forth the criteria for 
entitlement to accrued benefits.  It has been clearly 
conveyed to the appellant that there must have been a claim 
by the veteran pending at the time of his death or due and 
unpaid benefits under an existing rating decision.  The Board 
therefore finds that the notice requirements of the new law 
and regulation have been met.  

The Board has reviewed the facts of this case in light of 
VCAA and the new VCAA regulations.  As discussed above, VA 
has made all reasonable efforts to assist the claimant in the 
development of her claim and has notified the claimant of the 
information and evidence necessary to substantiate her claim.  
Consequently, the case need not be referred to the claimant 
or the claimant's representative for further argument as the 
Board's consideration of the new law and new regulations in 
the first instance does not prejudice the claimant.  See 
generally Sutton v. Brown, 9 Vet.App. 553 (1996); Bernard v. 
Brown, 4 Vet.App. 384 (1993); VA O.G.C. Prec. Op. No. 16-92 
(July 24, 1992). 

Under the circumstances of this case, where there has been 
substantial compliance with the new legislation and the new 
implementing regulation, a remand would serve no useful 
purpose.  See Soyini v. Derwinski, 1 Vet. App. 540, 546 
(1991) (strict adherence to requirements in the law does not 
dictate an unquestioning, blind adherence in the face of 
overwhelming evidence in support of the result in a 
particular case; such adherence would result in unnecessarily 
imposing additional burdens on VA with no benefit flowing to 
the claimant); Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) 
(remands which would only result in unnecessarily imposing 
additional burdens on VA with no benefit flowing to the 
claimant are to be avoided).

In sum, the record shows that there was no pending claim for 
VA disability compensation benefits pending the time of the 
veteran's death, nor were any compensation benefits due and 
payable since the veteran's only service-connected disability 
had been rated noncompensable since 1949.  The Board 
concludes in accordance with the Federal Circuit's holding in 
Jones and under the applicable statutes and regulations, that 
the appellant is not entitled to accrued benefits as a matter 
of law.  38 U.S.C.A. § 5121; 38 C.F.R. § 3.1000.


ORDER

The appeal is denied.


		
	ALAN S. PEEVY
	Member, Board of Veterans' Appeals



 

